Citation Nr: 1625356	
Decision Date: 06/23/16    Archive Date: 07/11/16

DOCKET NO.  10-15 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for traumatic arthritis of the right knee with limitation of motion, residual of meniscectomy, rated as 20 percent disabling prior to September 8, 2014 and 30 percent disabling thereafter.

2.  Entitlement to a rating in excess of 20 percent for right knee meniscectomy residuals with degenerative changes and instability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from March 1977 to March 1981.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision issued in by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In February 2012, the Board denied the Veteran's claims for an increased rating for the service-connected traumatic arthritis of the right knee and granted a 20 percent rating for the residuals of the right knee meniscectomy.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court). 

In September 2013, the Court issued a Memorandum Decision which set aside the Board's February 2012 decision and remanded the matters for further adjudication.  The Court vacated the entire decision, (which would include the increased rating to 20 percent for the service-connected right knee meniscectomy); however, the Board presumes that the Court did not intend to void or vacate that part of the February 2012 decision that awarded the increased rating to 20 percent for the service-connected meniscectomy.  Thus, the Board will consider the claim as one for entitlement to an increased rating in excess of 20 percent for the service-connected meniscectomy.

In March 2014, the Board remanded the instant claims.   As will be discussed herein, the Board finds that the agency of original jurisdiction (AOJ) has substantially complied with the remand orders with regard to the claims decided herein and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

In September 2014, the AOJ recharacterized the service-connected right knee traumatic arthritis as traumatic arthritis with limitation of motion as residual of right knee meniscectomy and assigned a 30 percent rating, effective September 8, 2014.  However, inasmuch as a higher rating is available for this disability, and the Veteran is presumed to seek the maximum available benefit for a disability, this claim for a higher rating have remained viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993). 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  


FINDINGS OF FACT

1.  For the appeal period prior to September 8, 2014, the Veteran's right knee traumatic arthritis is manifested by extension that was limited to no more than zero degrees and flexion that was limited to no more than 90 degrees, even in contemplation of functional loss due to pain, fatigability, incoordination, pain on movement, and weakness, or as a result of repetitive motion or flare-ups, and does not result in ankylosis, impairment of the tibia or fibula, or genu recurvatum.

2.  For the appeal period beginning on September 8, 2014, the Veteran's right knee traumatic arthritis with limitation of motion, residuals of right knee meniscectomy, is manifested as extension that was limited to no more than 25 degrees and flexion that was limited to no more than 90 degrees, even in contemplation of functional loss due to pain, fatigability, incoordination, pain on movement, and weakness, or as a result of repetitive motion or flare-ups, and does not result in ankylosis, impairment of the tibia or fibula, or genu recurvatum.

3.  For the entire appeal period, the Veteran's right knee meniscectomy residuals with degenerative changes and instability manifested as the removal of semilunar cartilage with frequent episodes of joint effusion, chronic intermittent pain and swelling without severe lateral instability or subluxation.



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for right knee traumatic arthritis, prior to September 8, 2014 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R.  §§ 3.102, 4.1-4.14, 4.25, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010, 5260 (2015).

2.  The criteria for a rating in excess of 30 percent for right knee traumatic arthritis, knee with limitation of motion, residual of meniscectomy, beginning on September 8, 2014 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R.     §§ 3.102, 4.1-4.14, 4.25, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5261 (2015).

3.  The criteria for a rating in excess of 20 percent for right knee meniscectomy residuals with degenerative changes and instability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.25, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5257, 5258 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R.        §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009). 

With regard to the claims for increased ratings for a right knee disorder, the Board finds that VA has satisfied its duty to notify under the VCAA.  A September 2008 letter, sent prior to the rating decision issued in January 2009, advised the Veteran of the evidence and information necessary to substantiate his increased rating claims as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, this letter advised him of the information and evidence necessary to establish an effective date in accordance with Dingess/Hartman, supra.

In addition, neither the Veteran nor his representative has alleged prejudice with respect to notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Relevant to the duty to assist, the Veteran's service treatment records, VA outpatient treatment records, and various private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  A July 2014 letter requested that the Veteran provide the names and addresses of all VA and non-VA healthcare providers who treated him for his claimed right knee disorders.   However, the Veteran did not complete an appropriate authorization form to allow VA to obtain any additional records or identify any other VA or non-VA providers referable to his right knee disorders.  The Board emphasizes that "the duty to assist is not always a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."   Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Therefore, the Board finds that VA has satisfied its duty to assist in this regard.

Moreover, based on the foregoing, the Board determines that the AOJ has substantially complied with the March 2014 remand directives by requesting that the Veteran identify his VA and non-VA providers who had treated him for his claimed right knee disorders in a July 2014 letter, obtaining the Veteran's updated VA treatment notes, and affording the Veteran a VA examination to determine the nature and severity of his right knee disorders, as applicable to the instant claims, and, as such, that no further action is necessary in this regard.  See D'Aries, supra.

The Veteran has been afforded several VA examinations in conjunction with the claims decided herein.  Such VA examinations include those conducted in September 2008 and September 2014 to determine the severity of his right knee disorders.  Neither the Veteran nor his representative have alleged that these VA examinations are inadequate for rating purposes.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).   Moreover, the Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected right knee disorders as they include interviews with the Veteran, a review of the record, and full examinations, addressing the relevant rating criteria.  Moreover, neither the Veteran nor his representative has alleged that his right knee disorders have worsened in severity since the last VA examinations.  Rather, with respect to such claims, they argue that the evidence reveals that these disabilities have been more severe than the currently assigned ratings for the duration of the appeal period.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).  Therefore, the Board finds that the examinations of record are adequate to adjudicate the Veteran's claims for higher ratings and no further examination is necessary.
Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims. 

II.  Increased Rating Claims

A.  Pertinent Statutes and Regulations

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  While the Veteran's entire history is reviewed when making a disability determination, where service connection has already been established and an increase in the disability rating is at issue, it is a present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has held that, in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).   In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary. 

Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the Veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified. Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, are expected in all instances.  38 C.F.R. § 4.21. 

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disability.  38 C.F.R. § 4.14.  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

Historically, the Veteran's right knee traumatic arthritis was rated by analogy under the diagnostic codes for impairment of flexion and traumatic arthritis prior to September 2014.  Beginning in September 2014, the Veteran's right knee traumatic arthritis was recharacterized as limitation of motion and residuals of right knee meniscectomy and was rated under the diagnostic code for limitation of extension.  The Veteran's right knee meniscectomy residuals with degenerative changes and instability is rated by analogy under the diagnostic codes for recurrent subluxation or lateral instability and dislocated semilunar cartilage.

Limitation of motion of the knee is contemplated in 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  Diagnostic Code 5260 provides for a 10 percent rating where flexion is limited to 45 degrees. A 20 percent rating is warranted where flexion is limited to 30 degrees and a 30 percent rating is warranted where flexion is limited to 15 degrees.  38 C.F.R. § 4.71a.

Diagnostic Code 5261 provides for a 10 percent rating requires extension limited to 10 degrees.  A 20 percent rating is warranted where extension is limited to 15 degrees and a 30 percent rating is warranted where extension limited to 20 degrees. For a 40 percent rating, extension must be limited to 30 degrees. And finally, where extension is limited to 45 degrees a 50 percent rating may be assigned.  Id.

Diagnostic Code 5257 provides for assignment of a 10 percent rating when there is slight recurrent subluxation or lateral instability, a 20 percent rating when there is moderate recurrent subluxation or lateral instability, and a 30 percent evaluation for severe recurrent subluxation or lateral instability.  Id.

VA's General Counsel has stated that when a knee disorder is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5257 and an appellant also has limitation of knee motion which at least meets the criteria for a noncompensable evaluation under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5260 or 5261, separate evaluations may be assigned for arthritis with limitation of motion and for instability.  However, General Counsel stated that if an appellant does not meet the criteria for a noncompensable rating under either Diagnostic Code 5260 or Diagnostic Code 5261, there is no additional disability for which a separate rating for arthritis may be assigned. VAOPGCPREC 23-97 (July 1, 1997), published at 62 Fed. Reg. 63,604 (1997). If a rating is assigned under the provisions for other knee impairment (38 C.F.R. § 4.71a, Code 5257) a separate 10 percent rating may be assigned where some limitation of motion, albeit noncompensable, has been demonstrated.  See VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998). 

VA's General Counsel has also stated that separate ratings under Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint. VAOPGCPREC 9-04 (September 17, 2004), published at 69 Fed. Reg. 59,990 2004). 

Dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint warrants a 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

B.  Right Knee Traumatic Arthritis and Right Knee Meniscectomy Residuals

The Veteran contends that higher ratings are warranted for his right knee traumatic arthritis and residuals of a right knee meniscectomy.  In a September 2008 statement, the Veteran reported that his right knee swelled and at times he could hardly walk on it.  At times his knee was unable to support his weight and he had to use a cane.  The Veteran stated that he had missed work due to his knee.  In his April 2009 notice of disagreement, the Veteran reported right knee swelling, pain, and locking.  He had to use a cane at times for support and had missed time at work.  In a June 2009 submission, the Veteran reported right knee swelling with pain.  He reported that when the problems were severe, his knee could not support his weight.  He had to ice his knee and use a cane to support himself. The Veteran stated he had missed several days of work.  In his April 2010 substantive appeal, the Veteran reiterated his complaints of swelling, an inability of his right knee to support his weight, and the use of a cane.

A September 2008 VA joints examination report reflects the Veteran's reports that he took over-the-counter medication as needed for his pain.  He used a right knee brace intermittently for walking.  He was able to stand for 15 to 30 minutes, but could only walk approximately 1/4 mile.  The Veteran denied deformity, giving-way, instability, stiffness, weakness, dislocation or subluxation, locking, effusion, flare-ups, and inflammation.  He reported pain.  Upon examination, there was an antalgic gait.  Flexion was to 100 degrees, with pain beginning at 90 degrees, and no additional limitation of motion upon repetition.  Extension was to zero degrees without pain or additional limitation of motion upon repetition.  The examiner noted no fatigue, weakness, or incoordination.  There was no loss of bone, joint ankylosis, bumps, crepitation, mass behind knee, clicks or snaps, grinding, instability, or patellar or meniscus abnormality.  There was right knee tenderness and painful movement.  The examiner found that there were significant effects on the Veteran's occupation due to decreased mobility and pain.  There were severe effects on exercise, sports, recreation, and dressing, moderate effects on chores, traveling, bathing, and toileting, mild effects on shopping, and no effects on feeding and grooming. 

In an April 2009 VA medical record, the Veteran reported right knee pain.  There were no swollen joints, leg cramps, or loss of muscle strength.  Examination showed a coordinated gait and no muscle atrophy or weakness.  In a May 2009 VA telephone note, it was noted that the Veteran had called and spoken with a registered nurse.  He reported difficulty with right knee swelling.

A May 2012 VA treatment note reflects the Veteran's complaints of right knee pain that hindered his daily activities and this pain was exacerbated with range of motion, ambulation and prolonged sitting/standing.  Other symptoms were reported to include occasional giving way and grinding.  Physical examination was positive for grinding, good dorsiflexion-palmar flexion "DF/PF" and "NTVI."  Range of motion was from five degrees to 90 degrees with pain at limitations and measured "without meter."  Examination was negative for effusion or laxity.  Varus-valgus stress was noted to be painful and anterior drawer testing was noted to be negative.

A September 8, 2014 VA knee Disability Benefits Questionnaire (DBQ) report reflects the Veteran's complaints of intermittent pain, swelling and giving out.  He reported that his walking continued to be limited for prolonged distances and that he used medication and ice for these episodes as needed.  He also reported using a cane constantly and that he no longer used a knee brace as it caused more pain.  Flare-ups in which the Veteran was no longer able to stand and during which his mobility was markedly decreased were reported and he reported he had suffered a flare-up a few weeks ago.

Physical examination revealed tenderness or pain to palpation for joint line or soft tissues of either knee.  Right knee flexion was to 90 degrees and extension was to zero degrees, with pain beginning at the end of range of motion.  Repetitive motion testing did not reveal any additional limitation of motion.  Functional loss was attributable to less movement than normal, pain on movement, swelling deformity and an antalgic gait.  The examiner found that it would be speculation to state whether there was any increased limitation of motion during a flare-up as the Veteran was not currently experiencing a flare-up.  The examiner noted that anterior instability and medial-lateral instability were not able to be tested due to complaints of pain.  There was a history of moderate recurrent patellar subluxation/dislocation.  The Veteran was found to have a meniscus condition with frequent episodes of joint effusion, chronic intermittent pain, instability and swelling and was noted to have undergone a meniscectomy in the past.  The Veteran did not have, nor has he ever had, shin splints, stress fractures, chronic compartment syndrome, any other tibial and/or fibular impairment or total knee joint replacement.  An accompanying X-ray revealed traumatic arthritis.

In a September 2015 addendum opinion, the VA examiner noted that the Veteran demonstrated range of motion from 25 degrees to 90 degrees during flare-ups with no change in usual weakness and laxity.  The examiner also noted that the Veteran endorsed chronic instability.

For the period prior to September 8, 2014, and based on the foregoing evidence, a rating in excess of 10 percent for right knee traumatic arthritis is not warranted.
As the Veteran's right knee traumatic arthritis have been evaluated based on limitation of flexion under Diagnostic Code 5260, the Board has first considered whether he is entitled to a rating in excess of 10 percent under such criteria, which provides for a 20 percent rating where flexion is limited to 30 degrees.   However, as the evidence demonstrates that the Veteran's right knee flexion is limited to 90 degrees, at worst, during the appeal period.   Even in consideration of pain, the Board finds that he is not entitled to a rating in excess of 10 percent under Diagnostic Code 5260.  In this regard, the Board has considered whether repetitive motion and/or flare-ups resulted in additional functional loss due to symptoms such as pain, swelling, weakness, fatigue, or incoordination.  However, as demonstrated at the September 2008 VA examination, the Veteran had pain on right knee flexion, but there is no indication that such resulted in additional functional loss, to include a greater loss of flexion  The Board also notes that the Veteran denied flare-ups in the September 2008 VA examination.  Therefore, Board finds that such factors do not result in functional loss more nearly approximating flexion limited to 30 degrees in the right knee.  See DeLuca, supra; Mitchell, supra.  Therefore, the Veteran is not entitled to a rating in excess of 10 percent under Diagnostic Code 5260 in the right knee for this appeal period.

Pursuant to VAOPGCPREC 9-04, the Board has considered whether the Veteran is entitled to a higher or separate rating under Diagnostic Code 5261 pertinent to limitation of extension of the leg in the appeal period prior to September 8, 2014.  As indicated previously, Diagnostic Code 5261 provides for a zero percent rating where extension of the leg is limited to five degrees.  A 10 percent rating requires extension limited to 10 degrees.  However, the evidence fails to show that the Veteran's extension is limited to more than zero degrees at any point during the appeal period, even in consideration of additional functional loss due to symptoms such as pain, swelling, weakness, fatigue, or incoordination as a result of repetitive motion and/or flare-ups.  In this regards, the Veteran had extension in the right knee to zero degrees in the September 2008 VA examination.  However, as demonstrated at the September 2008 VA examination, the Veteran had pain on motion, but there is no indication that such resulted in additional functional loss, to include a greater loss of extension.   The VA examiner specifically noted that, with three repetitions, there was no additional loss in range of motion due to pain, fatigue, weakness, or incoordination.  The Board notes that the Veteran denied experiencing flare-ups in the September 2008 VA examination.  Therefore, as the evidence fails to show limitation of extension to a compensable degree, even in contemplation of functional loss caused by symptoms such as pain, swelling, weakness, fatigue, or incoordination as a result of repetitive motion and/or flare-ups, the Board finds that the Veteran is not entitled to a higher or separate rating under Diagnostic Code 5261.  See DeLuca, supra; Mitchell, supra.

For the period beginning on September 8, 2014, and based on the foregoing evidence, a rating in excess of 30 percent for right knee traumatic arthritis is not warranted.   As the Veteran's right knee traumatic arthritis have been evaluated based on limitation of extension under Diagnostic Code 5261, the Board has first considered whether he is entitled to a rating in excess of 30 percent under such criteria, which provides for a 40 percent rating where extension is limited to 30 degrees.  However, the evidence fails to show that the Veteran's extension is limited to more than 25 degrees at any point during this appeal period, even in consideration of additional functional loss due to symptoms such as pain, swelling, weakness, fatigue, or incoordination as a result of repetitive motion and/or flare-ups.  In this regards, the Veteran had extension in the right knee to zero degrees in the September 2014VA examination.  However, as demonstrated at the September 2014 VA examination, the Veteran had pain on motion, but there is no indication that such resulted in additional functional loss, to include a greater loss of extension.   The VA examiner specifically noted that, with three repetitions, there was no additional loss in range of motion due to pain, fatigue, weakness, or incoordination.  The Board also notes the September 2015 addendum opinion, which found that flare-ups limit the Veteran's extension to 25 degrees.  Therefore, as the evidence fails to show limitation of extension to 30 degrees, even in contemplation of functional loss caused by symptoms such as pain, swelling, weakness, fatigue, or incoordination as a result of repetitive motion and/or flare-ups, the Board finds that the Veteran is not entitled to a higher or separate rating under Diagnostic Code 5261.  See DeLuca, supra; Mitchell, supra.  

Pursuant to VAOPGCPREC 9-04, the Board has considered whether the Veteran is entitled to a higher or separate rating under Diagnostic Code 5260 pertinent to limitation of flexion of the leg in the appeal period beginning on September 8, 2014.  As indicated previously, a 10 percent rating is warranted where flexion was limited to 45 degrees.   However, as the evidence demonstrates that the Veteran's right knee flexion is limited to 90 degrees, at worst, during the appeal period.   Even in consideration of pain, the Board finds that he is not entitled to a rating in excess of 10 percent under Diagnostic Code 5260.  In this regard, the Board has considered whether repetitive motion and/or flare-ups resulted in additional functional loss due to symptoms such as pain, swelling, weakness, fatigue, or incoordination.  However, as demonstrated at the September 2014 VA examination, the Veteran had pain on right knee flexion at the end of range of motion, but there is no indication that such resulted in additional functional loss, to include a greater loss of flexion.  The Board notes that, in a September 2015 addendum report, the VA examiner found that flare-ups resulted in flexion to 90 degrees.  Therefore, Board finds that such factors do not result in functional loss more nearly approximating flexion limited to 45 degrees in the right knee.  See DeLuca, supra; Mitchell, supra.  The Board finds that the Veteran is not entitled to a higher or separate rating under Diagnostic Code 5260 for this appeal period.  See DeLuca, supra; Mitchell, supra.

Pertaining to the Veteran's right knee meniscectomy residuals with degenerative changes and instability, he has been assigned a 10 percent rating under Diagnostic Codes 5257-5258.  First, the record demonstrates that the Veteran had undergone a meniscectomy in the past and that his current residuals included frequent episodes of joint effusion, chronic intermittent pain, instability and swelling.  However, he is in receipt of the highest schedular rating for dislocated semilunar cartilage.   With regards to instability, the record reflects the Veteran's intermittent complaints of instability.  The September 2008 VA examination was negative for instability and instability testing was not conducted in the September 2014 VA examination due to the Veteran's complaints of pain.  The Veteran has not alleged, and the record does not demonstrate, recurrent subluxation.  As the Veteran's intermittently reported instability does not more nearly approximate severe instability, he is not entitled to a higher rating at any point in the appeal period.

The Board has considered the applicability of other potential diagnostic codes.  As the evidence of record fails to demonstrate ankylosis, impairment of the tibia or fibula, or genu recurvatum, the Veteran is not entitled to a higher or separate rating under 5256, 5262, or 5263, respectively, for his right knee disabilities.

C.  Other Considerations

The Board has considered whether staged ratings under Hart and Fenderson, supra, are appropriate for the Veteran's service-connected right knee meniscectomy residuals and right knee traumatic arthritis; however, the Board finds that his symptomatology has been stable for each disability throughout the appeal or each stage in the appeal.  Therefore, assigning staged ratings, or further stated ratings, for each such disability is not warranted.

In making its determinations in this case, the Board has carefully considered the Veteran's contentions with respect to the nature of his service-connected disabilities at issue and notes that his lay testimony is competent to describe certain symptoms associated with these disabilities.  The Veteran's history and symptom reports have been considered, including as presented in the medical evidence discussed above, and have been contemplated by the disability ratings for which the Veteran has been found to be entitled to by the Board.  Moreover, the competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of the service-connected disabilities at issue.  As such, while the Board accepts the Veteran's testimony with regard to the matters he is competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of the service-connected conditions at issue.

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id. 

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected right knee meniscectomy residuals and right knee traumatic arthritis with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which each such disability is rated.  In this regard, the Veteran's ratings for each of his service-connected disabilities contemplates the functional limitations caused by his right knee.  In sum, the Veteran's symptoms, and their resulting impairment, are contemplated by the rating schedule. The diagnostic codes in the rating schedule corresponding to disabilities of the right knee provide disability ratings on the basis of limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5201, 5235-5243, 5261 (providing ratings on the basis of ankylosis and limitation of motion).  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell, supra.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  Moreover, the Veteran's separate ratings for painful, limited motion and meniscectomy residuals to include instability contemplate such symptoms as well as their resulting functional impairment, to include decreased mobility and limited ability to walk prolonged distances.

As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture for each disability.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted   Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

The Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.   However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific, rated disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Finally, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim for a total disability rating based in individual unemployability due to service-connected disabilities (TDIU) is considered part and parcel of an increased rating claim when the issue of unemployability is raised by the record.   In this case, the issue of unemployability is not raised by the record.  In an Application for Increased Compensation Based on Unemployability (VA Form 21-8940), the Veteran wrote that he was unable to secure or follow any substantially gainful occupation due to a back injury that was not service connected.  In an undated summary, the Veteran's private chiropractor indicated that the Veteran had sustained a lumbar spine injury at work in 2003.  There has been no allegation, and the record does not support, that his service-connected right knee meniscectomy residuals and/or right knee traumatic arthritis have resulted in unemployment.  Therefore, consideration of a TDIU is not warranted. 

In reaching the foregoing conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against higher or separate ratings, that doctrine is not further applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 









(CONTINUED ON NEXT PAGE)
ORDER

An increased rating for traumatic arthritis of the right knee with limitation of motion, residual of meniscectomy, rated as 20 percent disabling prior to September 8, 2014 and 30 percent disabling thereafter, is denied.

A rating in excess of 20 percent for right knee meniscectomy residuals with degenerative changes and instability, is denied.




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


